

Exhibit 10.1
Termination Agreement


This Termination Agreement (this “Termination”) is made as of the 15th day of
January, 2010 by and between Infrastructure Materials Corp. (formerly known as
“Silver Reserve Corp.”) (the “Company”) and Roger M. Hall (“Consultant”).


Reference is made to the Independent Contractor Agreement dated April 1,
2007  between the Company and Consultant (the “Agreement”).


Whereas, the Agreement was for a term of one-year expiring March 31, 2008 with
one automatic one-year renewal, unless terminated as provided in the Agreement;


Whereas, the Consultant has advised the Company that for personal reasons, he
wishes to resign as an officer and director of the Company and only make his
services available on a part time basis, when he is available in his discretion
and as the Company may need his services from time to time; and


Whereas, the Consultant and the Company agree to terminate the Agreement subject
to the provisions contained herein;


Now Therefore, the parties hereto agree as follows:


 
1.
The Company and the Consultant agree that the term of the Agreement was expired
as of March 31, 2009 and has continued in effect on a month-to-month basis
without formal documentation through the date hereof.



 
2.
The Company and the Consultant agree that the Agreement is terminated as of the
date hereof, subject to Section 4 of this Termination.  The parties each waive
any notice they may be entitled to under Article 8 of the Agreement.



 
3.
The Company and the Consultant agree that the Consultant will continue to
provide his services to the Company during the transition of his
responsibilities to a new party assuming his position as Exploration
Manager.  The Company shall determine the amount of the Consultant’s time to be
devoted to the transition of his responsibilities and the number of consulting
hours per month required thereafter.  Consultant shall be paid an hourly rate
equal to the hourly rate in effect under the Agreement.  Consultant shall be
reimbursed for his expenses in a manner consistent with the reimbursement
practices in effect under the Agreement.



 
4.
Notwithstanding anything to the contrary contained in this Termination, the
restrictive Confidential Information provisions contained in Article 7 of the
Agreement shall continue in full force and effect;


 

--------------------------------------------------------------------------------

 

 
5.
The Consultant was granted stock options as follows  (a) Option 1:  400,000
common shares on December 11, 2008 at $0.15 per share;  (b)  Option 2:  250,000
common shares on December 19, 2008 at $0.30 per share.  As provided in the
Company’s Stock Option Plan, these options will expire 90 days following the
date of this Termination.  The Company agrees to extend the expiry of the
options.  Of the 400,000 options granted as Option 1, 100,000 options shall be
extended to their original expiry date of December 10, 2013.  Of the 250,000
options granted as Option 2, all 250,000 options shall be extended to their
original expiry date of December 18, 2013.



 
6.
The Consultant’s resignation as an officer and director of the Company, attached
hereto as Schedule ‘A,’ shall be effective as of the date of this Termination.



In Witness Whereof, this Termination Agreement has been executed by the parties
as of the date first above written.


CONSULTANT
 
INFRASTRUCTURE MATERIALS CORP.
     
By: 
/s/ Roger M. Hall
 
By: 
/s/ Mason Douglas
 
Roger M. Hall, individually
   
Mason Douglas, President


 
2

--------------------------------------------------------------------------------

 


Schedule ‘A’


TO:
INFRASTRUCTURE MATERIALS CORP.

 
AND TO:
the Shareholders thereof

 
RESIGNATION


I, Roger Hall, hereby resign as Director and Chief Operating Officer of
Infrastructure Materials Corp. effective immediately.  I have no disagreement
with the Company’s management, policies, procedures, internal controls or public
disclosure documents.


Dated:  January 15, 2009



 
/s/ Roger M. Hall
     
Roger M. Hall


 

--------------------------------------------------------------------------------

 